Title: To Benjamin Franklin from Robert Hunter Morris: Commission, 5 January 1756
From: Morris, Robert Hunter
To: Franklin, Benjamin


When Franklin and the other commissioners met Governor Morris in Reading on January 1, they all intended to take part in an Indian treaty at Carlisle before returning to Philadelphia, but news of a fresh disaster changed their plans. Indians had surprised and routed a military company at Gnadenhütten (see immediately above), again leaving the entire Northampton frontier open. As Morris told his Council: “The Commissioners have done every thing that was proper in the County of Northampton, but the People are not satisfied, nor … would they be unless every Man’s House was protected by a Fort and a Company of Soldiers, and themselves paid for staying at home and doing nothing … from Disposition of the Inhabitants, the Want of Conduct in the Officers and of Courage and Discipline in the Men, I am fearful that whole County will fall into the Enemy’s Hands.” He therefore proposed “that one of the Commissioners return to Bethlehem and Easton, and there give fresh Directions to the Troops and post them in the best Manner for the Protection of the remaining Inhabitants.” Franklin was the one chosen, and he left the next day for Bethlehem carrying this commission investing him with full authority to deal with all aspects of the emergency. An account of the company commanders who served under him and of their units follows:
Capt. Jacob Arndt (Orndt) (1725–1805), German-born, brought to Pennsylvania as a child, later a farmer and shoemaker in Rockhill Township, Bucks Co.; commissioned early in the Indian trouble, 1754. His company (“all farmers, and very likely and well behaved men”) was ordered to active duty by Franklin in mid-January, 1756; in Bethlehem, January 17–22, on its way to Fort Allen; helped construct Fort Norris, served as its garrison, and returned to Fort Allen in July. Nicholas Conrad served as ensign at Fort Norris; later officers included Lieut. Philip Marsloff and Ensign Jacob Kreider. Arndt was promoted to major, 1757, and was given full command east of the Susquehanna; settled on a farm and mill near Easton in 1760; served again in 1763–64; and was a member of the Supreme Executive Council during the Revolution. He was a leading citizen of Northampton Co. at the time of his death.
  Capt. George Aston (Ashton, Asheton), the probable builder and operator of the “Vernon,” later the “Warren,” tavern on the Lancaster Pike in Chester Co. His company generally acted with Trump’s (see below) until the end of January, then it stayed in the Delaware Water Gap region while Trump went on to Fort Norris. Aston’s men aroused local farmers by stripping boards from their barns for use in building Fort Hamilton. The company stopped at Nazareth on February 5, apparently on the way home. On March 2, 1756, Aston received £240 15s. 4d. pay for himself and his men. The company of a George Aston, possibly the same man, was on duty at Fort Augusta in 1758.
  Capt. William Craig, the son of Thomas Craig, was a tavern keeper and the first elected sheriff of Northampton Co., 1752; commissioned by Hamilton, December 1755; passed through Nazareth on the 20th with his “company of Ulster-Scotch”; performed guard duty along the frontier, January–February 1756. He drew £256 13s. 3d. pay for himself and company March 15; thereafter was stationed at Fort Hamilton. There is no record of his service after mid-1756.
  Capt. Charles Foulke (Folck, Volck), born at sea, 1709, while his parents were en route from Worms, Germany, to Newburgh, N.Y.; a member of the Moravian congregation at Allemängel, immediately south of the Blue Mountains in eastern Berks Co.; was ordered into service by Franklin in early January. His company arrived in Bethlehem the 11th; accompanied him to Gnadenhütten, January 15–18; helped construct Fort Allen; left there the 24th to build Fort Franklin; returned to Fort Allen in late February. Its officers and non-commissioned officers were Lieuts. Jacob Meas and Michael Beltz, Sgts. John White and Dewalt Bossing, and Corp. Christian Weyrick. The company drew £40 1s. 6d. pay on July 1, 1756.
  Capt. William Hays (Hayes) was probably a son of John Hays (1704–1789), original settler of Allen Township in Northampton Co. After the rout of his company at Gnadenhütten, January 1, the survivors were posted under Ensign Sterling near [John] Hays’s tavern on the Bethlehem road, while he himself went to Bucks Co. for more recruits; then he reported to Franklin at Fort Allen and was sent to help build Fort Norris. There is no record of further service and no payment for his company is listed in the General Loan Office Accounts, February-July 1756.
  Capt. James Martin (1710–1767), an early resident in Hunter’s Irish settlement, Mt. Bethel Township, Northampton Co.; lieutenant of Hunter’s Bucks Co. company, 1747–48, and one of the first justices of Northampton Co., 1752. He organized his company, December 1755, served in the “settlements above Easton” along the Delaware, and was “more to be confided in than any of the Rest,” according to William Parsons. He recovered from a “pleurisey” attack in January. There is no record of his company’s service after the payment of £244 19s. 6d. on Feb. 27, 1756.
  Capt. James McLaughlin had a Bucks Co. company in 1747–48 and by Dec. 29, 1755, had signed another one for two months’ service in Easton. It went to Reading with Franklin, where it was split: McLaughlin and thirty men were ordered to Harris’s Ferry by Governor Morris, while Lieut. Patrick Davis and twenty men were sent back to Bethlehem with Franklin. The latter group went to Nazareth briefly, but was on hand to lead the march to Gnadenhütten, where, after about a month, its enlistment time ran out and it disbanded, drawing £74 14s. 11d. on February 27. Davis himself stayed in the service and was listed “dead” in a report drawn up about 1763.
  Orndt: see Capt. Jacob Arndt, above.
  Major William Parsons, in charge of the local guard at Easton, the companies in the Delaware Valley, and supplies and communications generally. After January 5 he was, of course, under Franklin’s command. His guard detachment was “reduced” by late February. A lieutenant in his company was Jacob Wetterholt, later made a captain (brother of John Nicholas Wetterholt, see below), who led troops at various posts during 1756–57; his entry on a 1763 muster roll states that he was born in Germany, 36 years old, 5 feet 7 inches tall, round faced, brown hair, brown eyes. Known as a courageous and daring officer in fighting Indians, Wetterholt died of wounds, Oct. 9, 1763.
  Capt. Jeremiah Trexler (Traxeler, Tracksler, etc.), with his brother Peter, one of the original commissioners of Northampton Co., 1752, kept an inn twelve miles west of Bethlehem (now Trexlertown). Jeremiah was commissioned in December 1755, but his company was not ordered to duty until after Franklin’s return to Bethlehem, January 7. Slovenly and independent, if not actually insubordinate, he disobeyed orders to help Foulke’s company build Fort Franklin, remaining “within the Mountain” closer to his inn. He drew £384 “in full for Pay, Provisions and Work,” April 7, when he and his company were discharged.
  Capt. John Trump led his company out of Upper Dublin, fifteen miles north of Philadelphia, on December 17. In Easton until the 26th, he moved via Nazareth to the Delaware Water Gap region to help in building Fort Hamilton and to reinforce the strong point at the Dupuy (Dupui) farm. Ordered by Franklin to begin building Fort Norris, Trump led a detachment to Nazareth, December 31, to get bread and then assisted in the building of that fort. He passed through Nazareth again, February 18, on the way home; on being mustered out the company received £228 17s. 2d. pay, February 26. Trump was later captain of a militia company at the Germantown review of the Philadelphia Co. Regiment, May 18, 1756.
  Capt. John Van Etten (Vanetta), from an early eighteenth-century Dutch settlement in the Minisink region above the Delaware Water Gap, raised a company to defend the area in December 1755. A neighbor, James Hyndshaw, was lieutenant, later transferred elsewhere. Franklin ordered the company, Jan. 12, 1756, to the Minisink, where it remained on duty for about a year and a half. Van Etten’s journal (December 1756 to July 1757) reveals a conscientious officer who “dissiplind” and “exercissed” his men regularly and obeyed orders carefully. He became coroner, 1760; a Captain Van Etten (perhaps his son) was active in this area during the Revolution.

  Volck. See Charles Foulke, above.
  Capt. Isaac Wayne (c. 1700–1774) of Waynesborough, Chester Co., father of General “Mad Anthony” Wayne, led the first company ordered to the menaced area by the commissioners, December 15. He seems to have passed through Easton and arrived at his post at Dupuy’s by the 22d. He was ordered back to Nazareth by Governor Morris, January 3, and remained there as guard, and convoyed supplies until the 15th when he joined Franklin on the march to Gnadenhütten. The company remained at Fort Allen through February and was mustered out and paid off, March 20, receiving £192 2s. 3d. Wayne was a member of the Assembly, 1757–63.
The companies of Aston, Trump, and Wayne seem to have been organized by mid-December and hence were able to go immediately to Northampton Co. to support the distracted settlers. Wayne appears to have been a competent and dependable officer, but Parsons probably was not unwilling to see Aston and Trump go, after order had been more or less restored, since they were not much “to be confided in.”
  Capt. John Nicholas Wetterholt (Weatherhold, Wedderholt), came to the Lehigh Valley from Germany in 1754 with his brother Jacob (see above under William Parsons). Commissioned December 21, he and his company joined in the march to Gnadenhütten on the 17th and worked on Fort Allen. A detachment left on January 24 to help build Fort Franklin; shortly thereafter detachments were stationed at Hyndshaw’s, the Wind Gap, Fort Hamilton, Easton, Nazareth, and other posts in the eastern part of the county. Able and energetic, Wetterholt remained active until 1759, and in 1763 mustered another company in Northampton Co.
 
[January 5, 1756]
The Honourable Robert Hunter Morris Esquire Lieutenant Governor and Commander in Chief of the Province of Pensylvania and Counties of New Castle Kent and Sussex on Delaware.
To Benjamin Franklin Esquire
I do hereby authorize and empower you, to take into your Charge the County of Northampton, to dismiss all Persons who have been Commissionated by me to any Military Command, and to put other’s into their Places, and to fill up the Blank Commissions herewith delivered, with the Names of such Persons, as you shall judge fit for his Majesties Service; hereby ratifying all your Act’s and Proceedings, done in Virtue of this Power, and approving the Expences accruing thereupon. And I do further order and enjoin all Officers and Soldiers to Yeild Obedience to you, in the Execution of this Power, and all Magistrates, Sheriffs and others, in any kind of Civil Authority, and all his Majesties Liege Subjects, to be aiding and assisting to you in the Premisses. Given under my hand and Seal at Reading this 5th. Day of January 1756.
Robt: H: Morris
 Endorsed: Commission
